Citation Nr: 0616081	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to May 1942, and the Philippine Guerrilla 
and Combination Service from August 1942 to March 1946.  The 
veteran died in March 1968, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the veteran's lifetime, he was not service 
connected for any disease or injury incurred or aggravated in 
line of active military duty.  

3.  The veteran died in March 1968, at age 56, from far-
advanced pulmonary tuberculosis (PTB) with hemoptysis.  

4.  There is a complete absence of any competent objective 
medical evidence which shows or suggests that the veteran 
incurred PTB at any time during or within three years after 
he was separated from service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The appellant in this case was provided formal VCAA notice in 
October and December 2003, prior to the issuance of the 
initial adverse rating decision now on appeal in March 2004.  
These notifications informed the appellant of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advise she submit any relevant evidence in her 
possession.  The available service medical records were 
already on file, and a search for any additional records, 
pursuant to the veteran's own earlier claim, met with a 
negative response for additional service records in April 
1955.  The appellant provided proper medical release forms 
for two hospitals including the Tumbokon Memorial Hospital 
and the Veterans Memorial Medical Center.  The RO requested 
all available records from these facilities and, in February 
2004, the Veterans Memorial Medical Center responded that 
they had no records indicating that the veteran had ever been 
treated at that facility.  In January 2004, the Tumbokon 
Memorial Hospital responded that all requested records from 
1968, the year of the veteran's death, had been destroyed in 
a flood.  The appellant did not provide a properly completed 
release with a proper address for a third hospital, and she 
was specifically requested to provide a properly completed 
release for this facility in the December 2003 VCAA notice, 
and no properly completed release was ever returned.  The 
evidence on file does not indicate that there remain any 
additional outstanding uncollected records for review in 
support of the appellant's claim. 

The appellant was provided the regulatory implementation of 
VCAA, the laws and regulations governing her claim for 
service connection for cause of death, and clear reasons and 
bases why that claim had been denied in the statement of the 
case issued her in July 2004.  Although the appellant 
initially requested a Travel Board hearing, she withdrew that 
request in writing in February 2005.  The Board finds that 
VCAA has been satisfied to the extent possible in the 
adjudication of this claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (Quartuccio v. Principi, 16 Vet. App. 183) 
(2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain specified diseases, including PTB 
which is shown to have become manifest to a compensable 
degree within three years from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5105.

Analysis:  The available service medical records do not 
contain any complaint, finding, treatment or diagnosis of PTB 
for the veteran at any time.  A May 1945 physical examination 
did not indicate any abnormal findings with respect to the 
veteran's lungs.  Notably, the veteran's own processing 
affidavit, which he completed in February 1946, did not 
indicate any wound or illness at any time during service, and 
this inquiry was answered by the veteran as "NONE."

The veteran had not been granted service connection for any 
disease or injury related to service during his lifetime.  He 
filed his first claim for VA disability compensation benefits 
in March 1955, nine years after he was separated from 
service.  He claimed multiple disabilities related to service 
at that time, including PTB.  In support of those claims, the 
veteran submitted two lay statements, both received in April 
1955, and each of these statements spoke of the veteran 
having malaria during service, but neither of these 
statements provided any information with respect to PTB.  As 
noted above, a search at the time for any additional 
available service medical records was unsuccessful.  In 
September 1955, a private physician wrote that he had treated 
the veteran in 1944 for malaria.  This statement did not 
include a finding or diagnosis of PTB.  The veteran's claim 
for service connection for PTB, first filed nine years after 
service separation, was denied by the RO in June 1955 on the 
basis that there was no evidence showing tuberculosis having 
been incurred during or within the three-year presumptive 
period after service separation.  The veteran was informed of 
this decision and his appellate rights and he did not appeal.

The marriage certificate on file shows that the veteran and 
the appellant were married in December 1957, 11 years and 9 
months after the veteran was separated from service.  

The certificate of death shows that the veteran died in March 
1968 at a private hospital, at age 56.  Records of his 
terminal hospitalization are unavailable as this was one of 
the hospitals for which the appellant provided a properly 
completed medical release form, and the hospital replied that 
all records from 1968 had been destroyed.  The sole cause of 
death listed was advanced PTB with hemoptysis.

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  There is simply a complete absence of any 
competent objective evidence which shows or suggests that the 
veteran manifested PTB at any time during service, or within 
the three-year presumptive period following service 
separation.  The appellant and veteran were married in 
December 1957, well over 11 years after the veteran was 
separated from service, and the appellant has made no 
statement with respect to when she believes the veteran to 
have been initially diagnosed with PTB.  It is noteworthy 
that the veteran himself did not file his initial claim for 
service connection for PTB until March 1955, which was nine 
years after he was separated from service.  Even at that 
time, the veteran was unable to produce any evidence which 
showed or suggested that he first manifested PTB during 
service or within three years thereafter.  Although there are 
very limited service medical records available, those records 
include a May 1945 physical examination which did not include 
any findings of abnormality for the veteran's lungs, and 
which did not include a diagnosis of PTB.  The September 1955 
statement of a private physician only noted that he treated 
the veteran for malaria in 1944.  A clear preponderance of 
the evidence on file is against a finding that PTB was first 
manifested during service or manifested to a compensable 
degree within three years thereafter.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


